Citation Nr: 1328588	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  07-06 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to service connection for an upper respiratory disability, to include allergic rhinitis and a sinus disorder.

4.  Entitlement to service connection for a low back disability, to include as secondary to the to the Veteran's service-connected degenerative joint disease of the right knee.

5.  Entitlement to service connection for a stomach disability.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to the Veteran's service-connected disabilities.  

7.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to the Veteran's service-connected degenerative joint disease of the right knee.

8.  Entitlement to service connection for residuals of removal of a lump in the neck.

9.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to May 1968 and from September 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005, February 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In January 2010, the Veteran testified at a hearing before a Decision Review Officer; in May 2011, he and his wife testified before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.  

At the Board hearing, the Veteran's submitted additional evidence along with a waiver of such evidence. 

With respect to the issues of service connection for an upper respiratory disability and an acquired psychiatric disability, the Board acknowledges that the Veteran specifically sought service connection for a sinus disability as well as PTSD and depression.  However, the U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, as medical evidence of record shows that the Veteran has been diagnosed with allergic rhinitis as well as other psychiatric disabilities, the Board has recharacterized the issues on the front page of this decision to include all possible disabilities with respect to these issues.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Initially, the Board observes that the Veteran receives continuing treatment for his disabilities through the Central Texas Veterans Health Care System approximately since 2005.  Although the most recent supplemental statement of the case issued in January 2011 indicated that treatment records through January 2011 were reviewed and considered, the most recent treatment records associated with the claims file are dated from September 2010.  Moreover, treatment records for the period from January 2008 to March 2010 are also not included in the claims file.  A review of the Veteran's Virtual VA electronic record also does not reveal any additional VA treatment records.  In sum, it is clear that not all of the Veteran's VA treatment records have been associated with his claims file.  Thus, the Board finds that efforts should be made to ensure that all pertinent VA medical records have been associated with the Veteran's record.  Accordingly, the Board finds that efforts to obtain VA treatment records dated from January 2008 to March 2010 and from September 2010 to the present should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As to the issues of service connection for a left hand disability and stomach disability, the Board notes that the Veteran was afforded a VA fee-based examination in October 2006.  Following examination, the Veteran was diagnosed with left hand benign growth removal without scar.  The examiner opined that examination did not note a scar; the Veteran stated that it had faded over time.  Importantly, the Veteran's service treatment records showing that he had a mass on his left hand in January 1974 and was diagnosed with a neurofibroma, which was removed while on active duty for training in February 1976.  Moreover, a July 2000 post service treatment record showed arthritis of the left hand.  The opinion failed to address whether any current left hand disability could be related to the neurofibroma that the Veteran had in service.  

With respect to the Veteran's stomach disability, the examiner opined that it was less likely than not that the Veteran's diverticulitis/colon polyps were related to his in-service abdominal pain.  Diverticulitis and colonic polyps can result in rectal bleeding that the Veteran had not experienced as per history or medical records.  Also, that type of pain caused right or left lower quadrant pain.  The medical records note that he presented with abdominal pain that was gastric or in the right upper quadrant, indicating peptic or duodenal ulcer pain and not diverticulitis.  Therefore, it was less likely than not that the abdominal pain in service was related to his current claimed conditions.  A review of the Veteran's service treatment record shows stomach complaints.  In July 1973, he complained of stomach cramps and gastric pain for several months.  The impression was positive Murphy's sign and rule out gallbladder pathology; the provisional diagnosis was peptic ulcer.  He again complained of stomach cramps in August 1973.  He reported a history of stomach problems when at sea.  However, the Veteran has reported that the stomach pain he experienced in service has continued to the present.  Nevertheless, the opinion failed to address whether the Veteran has any other stomach disorder related to the incidents in service.  

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the October 2006 VA examination report, the Board finds that another VA examination should be afforded to the Veteran to determine the nature, extent and etiology any left hand disability and stomach disability.       

In regards to the issues of entitlement to service connection for a left eye disability, upper respiratory disability, low back disability, acquired psychiatric disability, bilateral leg disorder, and residuals of removal of a lump in the neck, the Veteran has not been afforded a VA examination with respect to these issues.  Service treatment records do document complaints pertaining to the left eye, upper respiratory infections, and low back.  

Moreover, the Veteran has asserted that his PTSD is related to incidents experienced while stationed in the waters off of Vietnam on the USS Schofield.  The Board takes judicial notice that review of the ship history does show that the USS Schofield provided combat support in the waters off Vietnam during late 1972 to early 1973 while the Veteran was stationed on this ship.  During the course of the appeal, VA amended 38 C.F.R.  § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  75 Fed. Reg. 39,852 (July 13, 2010).

For purposes of the revised regulation, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  In the instant case, it appears that the Veteran's stressors primarily related to a fear of hostile military or terrorist activity in association with his duties on the USS Schofield.  

Moreover, at the Board hearing, the Veteran testified that all of these disabilities began in service and have continued to the present.  The Veteran has also asserted that his low back disability, acquired psychiatric disability and bilateral leg disorder are also secondary to his service-connected disabilities.  He has further claimed that the lump removed from his neck was also associated with his upper respiratory disabilities.  Given the incidents in service as well as the lay evidence of symptoms since service, including the assertion of secondary service connection, the Board finds that VA examinations are necessary prior to appellate review of these issues.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.  § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With respect to the issue of a compensable rating for hearing loss, the Veteran was most recently afforded a VA examination in February 2009.  However, in subsequent statements as well as at the Board hearing, the Veteran indicated that his hearing loss had worsened since the examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, on the Veteran's assertions, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Lastly, it appears that the Veteran's service treatment records from the first period of service have not been associated with the claims file.  As these records may be pertinent to the issues on appeal, in light of the need to remand for other matters, the RO should again attempt to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records from his first period of active service.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

2.  Associate all VA treatment records from January 2008 to March 2010 and from September 2010 to present with the record.  

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination(s) to determine the etiology of any currently diagnosed left hand disability, left eye disability, upper respiratory disability, low back disability, stomach disability, bilateral leg disability and residuals of removal of lump in neck.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All medically necessary tests should be performed.  After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all left hand disabilities, left eye disabilities, upper respiratory disabilities, low back disabilities, stomach disabilities, bilateral leg disabilities and whether there are any residuals of removal of lump in neck.  For each diagnosed disability, the examiner should of the offer an opinion as to the following:
   	
   a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disability of the left hand, left eye, upper respiratory system, low back, stomach, bilateral leg and residuals of removal of lump in neck is causally related to the Veteran's service.
   
   b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed low back disability and bilateral leg disability is proximately due to, or caused by, the Veteran's service-connected right knee disability.

     c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed low back disability and bilateral leg disability has been aggravated by the Veteran's service-connected right knee disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner should specifically address the Veteran's service treatment records documenting incidents in service as described above as well as the lay evidence concerning symptoms in service.    

4.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA mental health examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disorder found, and should include a specific finding as to whether the Veteran has PTSD.  Thereafter, the examiner should respond to the following:  

	a)  If PTSD is diagnosed, the examiner must specifically opine whether the stressor (or stressors) claimed by the Veteran is (or are) adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are at least as likely as not (a 50% or higher degree of probability) related to the claimed stressor(s).

   b)  If any other current psychiatric disability is diagnosed, the examiner must specifically opine whether it is at least as likely as not (a 50% or higher degree of probability) that: such disorder is causally related to the Veteran's service; proximately due to, or caused by, the Veteran's service-connected disabilities; or aggravated by the Veteran's service-connected disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  

A detailed rationale for all opinions expressed should be provided.  The examiner should specifically address the Veteran's contentions that the stomach issues exhibited n service were manifestations of anxiety or other psychiatric problems.  

5.  After obtaining any outstanding treatment records, the Veteran should be scheduled for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  

6.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the issues remand denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


